Mayo, J.
Where an attachment is obtained on affidavit before petition is filed in the suit, the affidavit need not state the cause or nature of the debt, but only its amount.
2. Evidence that a merchant is selling his goods in the usual course of business, but'is not paying his debts, although he has the money to pay .them with, will not justify an attachment. The intent to defraud must be clearly shown.
3. Where defendant admits the debt sued on, and transfers the property attached to the surety on the release bond, for the purpose of paying plaintiff’s claim, he is not estopped from contesting the legality of the attachment.
*804. Damages will bo allowed on dissolution of attachment, when they are claimed and proved in reconvention. Judgment reversed, and attachment dissolved.